Citation Nr: 1317129	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-12 973	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a waiver of an overpayment in the amount of $19,490.00. 

2.  Whether clear and unmistakable error is contained in a January 1959 rating decision that reduced service connected duodenal ulcer, chronic, non-obstructive, from 20 percent to 10 percent effective April 21, 1959.  

3.  Whether clear and unmistakable error is contained in a March 1966 rating decision that reduced service connected duodenal ulcer, chronic, non-obstructive, from 20 percent to 10 percent effective January 1, 1966.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision issued in November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and a decision by the Jackson, Mississippi, RO.


FINDING OF FACT

In April 2013, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Jackson, Mississippi, that the Veteran died in March 2013.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2012). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



		
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


